        Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 1 of 11



                                       Statement of Facts

       On April 2, 2019, an online undercover employee (“OCE”) assigned to the Federal

Bureau of Investigation (“FBI”)/Metropolitan Police Department (“MPDC”) Child Exploitation

and Human Trafficking Task Force (“CEHTTF”) placed an advertisement on the website

CraigsList, in the Washington, D.C. “missed connections” section of that forum. The

advertisement stated “Young fun” and provided the OCE’s undercover KIK 1 screen name.

       Later that day, at approximately 2038 hours, KIK user “sandysam1974,” later identified

by the FBI as Makarand Dhavale (herein “the defendant”) initiated a conversation with the OCE,

indicating he was responding to the OCE’s Craigslist advertisement described above. The OCE

portrayed himself to be a 13-year-old female child residing the District of Columbia. The

defendant began communicating with the purported child over KIK messenger. The following is

a portion of their initial KIK exchange:

       The defendant:         What are you up to

       The defendant:         What are you looking for

       The defendant:         Your post didn’t say much

       OCE: Ya, u can’t say much on Craigslist anymore 2

       The defendant:         Lol

       The defendant:         I know

       The defendant:         So tell me more

       The defendant:         You can say whatever you want here


1
  KIK is a free mobile messaging application that permits users to exchange messages and
content either individually or in groups.
2
  All text abbreviations and typographical errors in quoted text language are original.
                                                1
Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 2 of 11



OCE: Ok

OCE: First off I’m young

The defendant:        Yes

OCE: And I’m looking for fun lol

OCE: With a capital F

OCE: If u get what I mean

The defendant:        Sure

The defendant:        I get the big F

OCE: Sound good to u?

The defendant:        F is always good

The defendant:        ;)

The defendant:        So when do you want to have Fun?

The defendant:        And how young are you?

OCE: I’m 13. I understand if that too young. Not trying to get anyone in trouble

The defendant:        Seriously?

OCE: Yes

OCE: I’m too young for u I think

OCE: Bye

The defendant:        Hold on

The defendant:        I am 45. Am I too old?

OCE: That’s not too old for me

The defendant:        Just say that you are 18

The defendant:        And we are good

                                         2
Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 3 of 11



The defendant:        Lol

OCE: Well I wouldn’t tell anyone else…I know how to keep a secret s

The defendant: And you don’t have any spy app on your phone phone by your parents

OCE: I might be hard to pass as an 18 year old though

OCE: I’m pretty small

OCE: Spy app?! Lol

OCE: My parents aren’t smart enough for that

The defendant: Yeah some parents put the app on the kids phone

The defendant: So they know what their kids do

OCE: Not mine. They barely know I’m alive

OCE: Plus not very good with phones

The defendant: Can you ger on wire app?

The defendant: It’s encrypted and safer

OCE: I only really use KIK

OCE: I thought it was safe

The defendant: Use wire after you know the person on kik

The defendant: That is much safe

The defendant: You can self destruct the messages

OCE: oh

OCE: But I’m not really worried about my parents seeing these

OCE: They can’t figure out my phone. Trust me.

The defendant: OK I understand



                                          3
        Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 4 of 11



       The defendant continued chatting with the purported child, stating, “Just delete the

messages periodically.” The OCE, purporting to be the female child, informed the defendant

that, “I split time staying in Virginia and D.C. Parents divorced.” The OCE continued, “When

I’m with my dad, I’m more free...Mom keeps a pretty good leash on me.” The defendant

inquired as to the specifics of where the purported child’s father lives, and the OCE said the

location was near the Verizon Center. The defendant indicated he could meet the child there.

       As they discussed where to meet, the defendant stated to the child, “I have a question and

don’t get offended by it….How do I know that you are real and not a trap by say cops.” The

defendant then sought proof that the child was real, asking the child to send a video of herself

holding up a peace sign. When the OCE declined and said she would not show her face, the

defendant stated, “Ok maybe show something else…Something revealing.” The KIK messaging

exchange continued as follows:

       The defendant: I want something revealing though

       The defendant: I can prove too

       OCE: I’m not doing nude

       The defendant: Wouldn’t it be fun

       The defendant: With a big F lol

       OCE: I’m careful

       The defendant: Sure me too

       The defendant: I promise I will delete it immediately

       OCE: I can show I’m real but not nude

       The defendant: Top part?

       OCE: How about underwear?
                                                 4
            Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 5 of 11



          The defendant: OK that’s fine

          OCE: [OCE then sent an image of the purported child’s abdomen and underwear
region] 3

          In exchange, the defendant sent the OCE an image of his clothed abdominal region with

his hand making a peace sign in front.

          As the chat continued, the defendant persisted in planning to meet the child stating, “I can

meet up ASAP.” However, the OCE as the purported child told the defendant she was with her

mom and had to arrange a time to be at her dad’s in order to meet. The defendant stated that he

would be coming to meet the child from the Tyson’s Corner, Virginia area. As the defendant

persisted in making plans to meet the child, the chat continued:

          The defendant:         I can come whenever you want me to

          The defendant:         I am serious about having fun

          OCE: Ok good

          OCE: Also I do this to make a little extra cash for myself

          OCE: U cool with that

          The defendant:         Yeah

          OCE: $80 ok with u?

          The defendant:         Sure

          OCE: Anything u like special?



3
    The image did not depict a real child.
                                                   5
Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 6 of 11



The defendant:       No just fun..

The defendant:       I will tell you when I see you

The defendant:       Nothing outrageous

OCE: Well I don’t do anal, so we can do anything except that

OCE: Ok?

The defendant:       Yeah

The defendant:       I am fine

The defendant:       That would be ok

The defendant:       Like I said nothing crazy

OCE: Ok.

OCE: I might be able to do Thursday but I have to check with my parents

OCE: Would that work for u?

…

The defendant: What time?

OCE: It would have to be after school, so sometime in the evening

The defendant: That would be cool

The defendant: At your place?

OCE: Yea, unless u have a better idea



                                        6
        Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 7 of 11



       The defendant: I live in Nova so I don’t have a place in DC

       OCE: Right

       The defendant: I guess you cannot get too far away from your house either

       OCE: My dad will be working until late but ya, I can’t go on some adventure

       The defendant: Your place would work.

       After discussing logistics, the purported child stated she would have to let the defendant

know the following day. The defendant advised her to “wipe” her texts.

       On April 3, 2019, the defendant again contacted the purported child. The defendant

inquired, “Did you think about tomorrow?” When the purported child stated her father was in

D.C. and she could not use his residence for the meeting, the defendant persisted,

You cannot get away in Nova right?” When the purported child said doing so was too risky as

her mother might find out, the defendant responded, “I can get a room.” The purported child

stated, “I’m just not sure what I would tell my mom….Sorry. I would understand if u don’t want

see anymore.” The defendant responded it was ok, and that he could meet the following week

when the child was with her father. The chat continued:

       The defendant:         I definitely want to meet

       OCE: Cool. Me too

       The defendant:         Can’t imagine all the fun I can have with you

       OCE: Ya?

       OCE: Like what

       The defendant:         Like kissing


                                                7
        Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 8 of 11



       The defendant:         And fondling

       The defendant:         Playing with your boobs

       The defendant:         Sucking them

       The defendant:         And fingering your tight juicy thing

       The defendant:         Mmmm

       The defendant:         Going down on you and licking you to make you cum a few times

       The defendant:         What do you think?

       OCE: 😍😍

       The defendant:         Would you like that? If I eat you

       OCE: Sounds great to me

       …

       The defendant: I’ve always wanted to be with someone like you…young

       …

       The defendant: Hopefully you will enjoy it too

       OCE: I’m sure I will

       The defendant: Mmmmm your soft skin and petite body

       The defendant: Let me know about next week when you find out.

       On April 8, 2019, the OCE engaged in further conversation with the defendant via KIK

messenger during which the defendant arranged to meet the purported child on April 9, 2019, at

approximately 1700 hours, near the Capitol One Area, 601 F Street, Northwest, Washington,

D.C. The following is a portion of that messaging exchange:

       OCE: Think ur free tomorrow?


                                                8
Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 9 of 11



The defendant:       I will be

The defendant:       For you. Lol

OCE: Ok. Gtg but I will hyu later 😘😘

The defendant:       Ok

The defendant:       Laters

OCE: Ok. I’m good for being at my dad’s tomorrow

The defendant:       Cool

The defendant:       What time will you be available?

OCE: After school

OCE: When can u come?

The defendant:       Whenever you are ready for me to come

The defendant:       What time you are home?

OCE: I think I’d be ready around 5

The defendant:       That’s cool

The defendant:       What is the address?

OCE: Just come near the Verizon Center tomorrow

OCE: Once I know ur here, I can give u the address

OCE: That cool?

The defendant:       Or you can meet me outside and then I can follow you so I don’t
                     need to know the address

The defendant:       Either way

The defendant:       We don’t need to talk outside



                                       9
          Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 10 of 11



          On April 9, 2019, at approximately 1510 hours, the defendant again engaged in a KIK

messenger exchange with the purported child via KIK messenger and confirmed the scheduled

meeting at approximately 1700 hours. The following is a portion of that chat:

          OCE: u still ready for today?

          The defendant:        Yeah

          OCE: ok cool

          The defendant:        How about you?

          OCE: Yep

          OCE: Just remember to bring the $80 ok?

          The defendant:        Yeah

          OCE: ok cool

          OCE: No anal ok? Just stuff with my pussy

          OCE: Ur good with that?

          The defendant:        Yeah

          On April 9, 2019, at approximately 1620 hours, the defendant stated that he was on his

way to Gallery Place Metro Station. When the defendant said he had arrived at Gallery Place

Metro Station, the OCE instructed him to come to Saint Mary’s Church in the 700 block of 5th

Street, Northwest, Washington, D.C. Members of the CEHTTF observed the defendant walking

in the 500 block of G Street, Northwest, Washington, D.C., then turn into the 700 block of 5th

Street, Northwest, Washington, D.C. and eventually stop at Saint Mary’s Church, 727 5th Street,

Northwest, Washington, D.C. The defendant then messaged the OCE that he had arrived at the

church.



                                                 10
       Case 1:19-mj-00092-DAR Document 1-1 Filed 04/10/19 Page 11 of 11



       The defendant was apprehended by members of the CEHTTF and placed under arrest for

Sex Trafficking of a Minor. In the search incident to arrest, agents found four $20 bills, two

condoms, and a Banana Republic Credit Card, with the name “Makarand Dhavale” on it in the

defendant’s pocket. The defendant was transported to the FBI’s Washington Field Office and

interviewed after being advised of and waiving his Miranda rights.

       The defendant admitted during his interview that he was the user of the KIK account

“sandysam1974” and that he had communicated with the OCE’s KIK account from his own

“sandysam1974” account. The defendant admitted to the contents of his messages, including his

plan to engage in sexual acts with the female. He claimed, however, that he believed that the

female was actually 18 years old. The defendant admitted he had traveled from Virginia into the

District of Columbia to engage in the sexual acts.

                                                     Respectfully submitted,


                                                     _________________________________
                                                     Jeremiah Johnson
                                                     Detective
                                                     Metropolitan Police Department


Subscribed and sworn to before me
on this ___10th __ day of April, 2019.


____________________________________
DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE




                                                11
